Title: To John Adams from Christopher Gore, 23 April 1800
From: Gore, Christopher
To: Adams, John



Sir
New York 23 April 1800—

The British Government having directed their Commissioners to decline any further attendance on the Board, appointed to execute the 7th article of the Treaty of Amity, Commerce, & Navigation between the United States and his Britannic Majesty, until the Obstacles, which have impeded the Progress of that under the 6th should be removed; and the only mode suggested for the Removal of said Obstacles, being an Article explanatory of the latter, to be agreed on, & ratified by both Governments, it became evident that several months must necessarily elapse in negotiating, & executing such an one, according to the Usages & the Constitution of the two Nations; and consequently that the Presence of the American Commissioners, in London, might be dispensed with, without any interference with the Duties of their Appointments. My private Affairs requir’d my personal Attention in America, for a few weeks.
After therefore having consulted with the American Minister in London, on the propriety of absenting myself from Great Britain, I ventured upon making the Voyage, without having first obtaind your permission, which, even under these Circumstances, I should not have done; were it not to be hoped that the time, necessary for making the Request, and obtaining a Reply, would be all that this state of the Business would allow, yet perfectly adequate to all my Purposes at Home, and Return to England—
I have thus, Sir, on these Reasons, indulgd the Hope that you would see in my Conduct no Dereliction of public Duty, & no omission of Respect, in having adopted the measure, without your previous Leave.
My affairs lead me only to Boston, but I took Passage for New York, that I might in the first Place present myself, and make my Apology to you, which I shall take the Liberty of doing, and shall embark for London, in the Course of Six, or Seven Weeks, or sooner, if you shall deem it necessary.
I have the Honor to be, Sir, with the most / perfect Respect your very obedient & humble / Servant.
C. Gore